Citation Nr: 1200870	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-45 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a Travel Board hearing in September 2011.  A transcript of the testimony offered at this hearing has been associated with the record.  The Board notes in passing that the cover sheet to this transcript indicates that the Veteran was represented by a member of the American Legion.  However, this appears to be merely typographical error, as the actual transcript correctly reflects the Veteran was actually represented as his hearing by a member of the Florida Department of Veterans Affairs.


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran has sleep apnea that is causally related to service.


CONCLUSION OF LAW

Service connection for sleep apnea is established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A review of the Veteran's service treatment records discloses no complaints or diagnosis of sleep apnea.  The Veteran does not assert that he was treated for sleep apnea in service or that he clinically complained thereof in service, but rather that it first manifested in service and was formally diagnosed within the year following his discharge. 

The earliest clinical evidence pertaining to sleep apnea appears in a December 2005 VA sleep center consult response, which notes that the Veteran was then present and reviewed his history and examination with the Nurse Liaison for the Sleep Disorders Center.  A February 2006 VA sleep center consult response notes frequent respiratory event related arousals and some apneas with mild desaturation to 90 percent.  Sleep apnea was formally assessed around this time.  

As noted above, the Veteran asserts that his sleep apnea had its onset in service.  In this regard, he has offered statements and testimony regarding excessive snoring and somnolence beginning in service.  He has also related that shortly before discharge that he was scheduled to have a sleep study, but could not make the appointment.  He notes that sleep apnea was formally assessed very shortly after service and asserts that this in conjunction with his lay statements regarding snoring, somnolence, etc., and his missed in-service sleep study appointment, are sufficient to substantiate the claim.  

In resolving any doubt in the Veteran's favor, service connection for sleep apnea is warranted.  The Veteran has offered competent lay evidence of observable symptomatology, i.e. in-service severe snoring and somnolence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  These lay observations have been competently attributed to sleep apnea that was formally diagnosed approximately 8 to 10 months following the Veteran's discharge.  Given the credible lay testimony and the close proximity of his diagnosis to service, the Board concludes that the evidence is at the very least in equipoise.  Consequently, the Board has resolved doubt in favor of the Veteran, and service connection for sleep apnea is granted.  Gilbert, supra. 


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


